Citation Nr: 1414433	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

3. Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to November 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and May 2012 rating decisions, which respectively denied service connection for a left knee disability and a low back disability and denied service connection for a right hip disability.

In a June 2007 letter, the Veteran requested a Travel Board hearing.  Thereafter, in a supplemental substantive appeal form received in March 2012, his representative checked the box indicating that the Veteran did not want a Board hearing.  Therefore, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The issue of service connection for a right hip disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not causally related to his active duty service, nor is it caused or aggravated by a service-connected disability.

2.  The Veteran's low back disability is not causally related to his active duty service, nor is it caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  A low back disability was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for a benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  Prior to the initial adjudication, a February 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and a March 2006 letter informed him of disability rating and effective date criteria.  A "Section 5103 Notice" was sent in September 2013 and provided notice with respect to secondary service connection.  While this was after the initial unfavorable decision, the issues were subsequently readjudicated in October 2013 and March 2014; any timing defect is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Records of VA treatment for the disabilities at issue have been obtained, along with private medical records for which the Veteran provided the required information release forms.  In a communication (telephone) with VA in June 2013, the Veteran stated that he receives treatment for his service-connected right knee disability at Arlington Orthopedics, a private facility.  Such records are potentially pertinent for disabilities alleged to have been caused or aggravated by that disability.  In a September 2013 letter, VA requested that he either provide those records himself or return a signed information release form to allow VA to request those records from the facility.  No response to this request was received, and VA cannot obtain private medical records on the Veteran's behalf without a proper medical release.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, additional efforts to obtain records from Arlington Orthopedics are not required.

The Veteran was provided VA examinations in June 2006 and December 2012.  As will be discussed in greater detail below, the Board finds the VA examination reports and opinions, taken as a whole, to be adequate with regard to providing the essential medical information sought in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  VA's duty to assist is met.


Analysis

The Veteran does not contend, and the medical evidence of record does not suggest, that a left knee or low back disability manifested during service or within any applicable postservice presumptive period, or that those disabilities are in any way directly related to his active duty service.  Rather, all pertinent evidence of record relates to the Veteran's contention that said disabilities are secondary to his service-connected right knee disability.  

Service connection on a secondary basis may be established for a disability that was caused or aggravated by a service-connected disability.  Briefly, the elements of a successful secondary service connection claim are: (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310.  The determinations as to whether these requirements are met are based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's physical and electronic claims files, with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

It is not in dispute that the Veteran has been diagnosed with current left knee and low back disabilities.  The Veteran is also service-connected for a right knee disability.  What remains to be established is whether the Veteran's left knee and low back disabilities were caused or aggravated by his service-connected right knee disability.  The record contains both positive and negative evidence in this regard. 

The private and VA treatment records document the onset and development of the Veteran's left knee and low back disabilities, but do not include medical opinions as to the etiology of those conditions.  

The Veteran has provided several positive nexus opinions from his private treatment providers.  In a February 2006 letter, his primary care physician, M. U., M.D., stated that the Veteran had developed degenerative arthritis in his left knee and had suffered injury to his lower back due to compensation for bilateral knee arthritis.  Dr. M. U. provided an additional letter in March 2007, in which he also opined that the Veteran had an abnormal gait due to degenerative joint changes in both knees, which, in turn, caused chronic, daily back pain.  

In June 2009, H. B., M.D., opined that "the severity of [the Veteran's right] knee condition . . . has contributed to chronic pain in his right hip and lower back."  In June 2010, Dr. H. B. submitted an additional nexus opinion, stating that the Veteran had bilateral degenerative joint disease (DJD) in his knees and that the right knee disability caused him to apply "more pressure to ambulate with his left knee."  Dr. H. B. reiterated that the Veteran suffers low back pain as a result of his knee disabilities. 

In a November 2009 letter, A. M. T., P.A.-C., noted that the Veteran was diagnosed with DJD of both knees in March 2007.  In a June 2010 letter, she opined that the Veteran's left knee disability was "due to compensating for the right" knee disability.  In a June 2012 letter with nearly identical wording, she opined that the Veteran had undergone left knee arthroplasty and opined that the Veteran's "left knee condition is more likely than not secondary to his service connected right knee condition."  In a December 2012 letter, she again opined that compensating for his right knee disability caused the Veteran to develop difficulty with his left knee.  

In a July 2013 letter, with wording nearly identical to Ms. A. M. T.'s December 2012 letter, F. J. R., Jr., M.D., provided a nexus opinion identical to that in Ms. A. M. T.'s June 2010 letters.

Against the claim are the opinions from the June 2006 and December 2012 VA examiners, who opined that the Veteran's left knee and low back disabilities are not secondary to his right knee disability.  

The June 2006 VA examiner noted prior diagnoses of DJD and bursitis in the Veteran's left knee and DJD in the back.  The Veteran reported a two-year history of left knee pain with occasional swelling, and it was noted that "[n]othing specifically seems to aggravate the [left] knee".  The Veteran reported a two to three year history of chronic low back pain with increased walking.  Following a physical examination, the VA examiner diagnosed DJD of the left knee and sprain with DJD in the low back.  With respect to nexus, the examiner stated that those disabilities were "less likely than not related to [the Veteran's] right knee condition" because "[t]here is no literature to . . . confirm that it does or would."

The December 2012 VA examiner reviewed the claims file and VA medical records, noted the history of the Veteran's left knee and low back disabilities, and physically examined the Veteran.  The VA examiner diagnosed left knee endstage DJD, status post total knee replacement, and lumbar degenerative disease, status post laminectomy and fusion, with chronic right radiculopathy.  It was noted that the Veteran uses a walker constantly and a wheel chair occasionally.  

With respect to the left knee disability, the December 2012 VA examiner stated:

I know of no medical authority or peer reviewed medical literature which supports the contention that degenerative joint disease of the right knee can be causative to or aggrevate [sic] degenerative joint disease of the contralateral knee.  It is more likely as not that the veteran's left knee condition has resulted from over 30 years of progression of degenerative disease based on chronic weight bearing on the knee and morbid obesity.  There is no medical evidence that the left knee progressive DJD was aggrevated [sic] by or caused by the service connected right knee condition.  The veteran's onset of left knee pain was after his completion of TKR on the right, however, the veteran had endstage left knee DJD at the time, indicating many years of weight bearing damage.  Ambulation without crutches requires full weight bearing to both knees alternately, unless the individual is hopping on one leg.

The VA examiner considered the positive nexus opinions from Dr. H. B. and Ms. A. M. T., but noted that they did not provide a rationale for their presumptions of secondary causation or aggravation and stated that he was "left to presume that the opinion is based on mere speculation."  With respect to the private opinion that the Veteran's left knee DJD developed due to him carrying more weight on that side (as a result of right knee DJD), the VA examiner state that he knew "of no biomechanical method of shifting weight other than with the chronic use of crutches, designed for this purpose, and the veteran gives no such history."  The examiner further noted that the private opinions did not refer to the Veteran's chronic obesity.  

With respect to the low back disability, the VA examiner likewise noted that he knew "of no medical authority or peer reviewed medical literature which supports the contention that chronic right knee degenerative disease can be causative to or aggrevate [sic] the development of lumbar degenerative disease."  As with the left knee, the examiner attributed the Veteran's low back disability to 30 years of "chronic weight bearing and morbid obesity."

The VA examiner considered the positive nexus opinions from Dr. H. B., but again noted that no rationale or citation to peer reviewed medical literature was provided to support those opinions and that he knew of no "biomedical causation for the development of lumbar degenerative disease based on knee degenerative joint disease" or peer reviewed medical literature/medical authority supporting such causation.  He noted that there was no reference to the Veteran's chronic obesity, even though "the association with chronic back conditions is well documented."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current left knee and low back disabilities were caused or aggravated by his service-connected right knee disability.  The Board acknowledges that the Veteran's private treatment providers attributed both disabilities to changes in gait and weightbearing due to his right knee disability; however, that is as far as those opinions go.  In contrast, the December 2012 VA examiner provided clear and thorough rationales for his negative nexus opinions, noting that neither his knowledge of biomechanical operations nor the medical literature support the Veteran's contention that his right knee disability caused or aggravated his left knee and low back disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The June 2006 VA examiner also noted that there was no literature supporting a relationship between DJD of the right knee and DJD of the left knee or back.

Furthermore, the December 2012 VA examiner expressly considered the positive nexus opinions of record and explained why they should be rejected, observing that the private nexus opinions did not include citation to medical literature or principles to support the opinions (which, therefore, appeared to be speculative) and did not mention the Veteran's obesity (to which the VA examiner attributed the disabilities on appeal).  With respect to the left knee disability, the VA examiner also explained that achieving the type of altered weightbearing referred to by the private treatment providers requires chronic use of crutches designed to accomplish that task.  (To the extent that the constant use of crutches is noted in an October 2011 VA hip examination, the Board notes that prior and subsequent medical records do not note constant use of crutches, the Veteran did not report constant use of crutches during the June 2006 and December 2012 VA examinations, and the December 2012 VA examiner's review of the record revealed that the Veteran was already in endstage left knee DJD at the time of his total right knee replacement in December 2009.)  Consequently, the Board finds that the December 2012 VA medical opinion, in particular, is highly probative, and ultimately persuasive, evidence weighing against the Veteran's claims.  

The Board has also considered the Veteran's lay statements with respect to the etiology of his left knee and low back disabilities.  While he is competent, as a lay person, to report symptomatology he experiences through his senses, 38 C.F.R. § 3.159(b), the matter of a nexus between the disabilities on appeal and his service-connected right-knee disability is a complex medical question and requires competent medical evidence, see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran had not demonstrated that he has the specialized education, training, or experience required to competently opine as to the etiology of the disabilities on appeal.  38 C.F.R. § 3.159(a).  Thus, his lay statements regarding nexus have no probative value.

In sum, the Board concludes that the preponderance of the evidence is against entitlement to service connection for left knee and low back disabilities, to include as secondary to a service-connected right knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability, is denied.


REMAND

Regarding the matter of service connection for a right hip disability, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 C.F.R. § 3.159.

It is not shown or alleged that a right hip disability was manifested during (or within one year following), or is otherwise directly related to, the Veteran's service.  The Veteran's theory of entitlement is one of secondary service connection.  He contends that his right hip disability is secondary to his service-connected right knee disability.

The question of whether or not the Veteran's right knee disability has an impact on his right hip disability is one that is inherently medical in nature.  He has been diagnosed with low back sprain with DJD.  The only private opinion in the record that addresses aggravation states that the Veteran's right knee disability contributes to his back pain, but does not allege that the right knee disability aggravates a back disability.  The June 2006 VA examiner opined that the low back disability was "less likely than not related to his right knee condition."  A February 2012 VA examiner likewise opined that the low back disability was "not directly related to the right knee" disability.  However, neither VA examiner addressed whether the service-connected right knee disability aggravated the right hip disability; thus, the VA nexus opinions are inadequate for rating purposes and a supplemental medical opinion is required.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following:

1.  The RO should forward the Veteran's claims file to an orthopedist for review and an advisory medical opinion regarding the etiology of the Veteran's right hip disability, and specifically whether or not the Veteran's right hip disability is/has been aggravated by his right knee disability.

If the opinion of the examiner is that the right hip disability was indeed aggravated by the Veteran's right knee disability, the examiner should specify, so far as is possible, the degree of right hip disability that has resulted from such aggravation (i.e., identify the baseline level of severity of the right hip disability).

The orthopedist is asked to explain the rationale for the opinions in detail, citing to supporting factual data.

2.  The RO should then review the record and undertake any other development indicated.  Thereafter, the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


